Citation Nr: 0739534	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  97-10 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury, to 
include as secondary to service-connected fracture of the 
right femur.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.  

The Board first considered this appeal in August 2000 and 
remanded the issue here on appeal for additional development.  
The case was returned to the Board and in April 2002, the 
Board undertook further development of the record.  In 
September 2003, however, the appeal again required remand to 
the RO as the Board's development authority was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  The appeal was 
returned to the Board for appellate consideration and the 
claim was denied in June 2005.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, pursuant to a 
joint motion for remand, dated in that month, the Court 
vacated the Board's June 2005 decision and remanded the 
matter.  

In September 2006, pursuant to the joint motion and order of 
the Court, the Board remanded the case for notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), a further 
search for hospitalization reports, and an addendum to the VA 
examination.  The VCAA notice was sent in December 2006.  The 
search for additional hospital reports resulted in a response 
that hospital records for the veteran's period of service 
were filed in his military records and had been sent to the 
RO.  Another VA examination was done, with the necessary 
opinion.  As the requested development has been accomplished 
to the extent possible, the Board proceeds with its review of 
the appeal.  

In May 2000 and September 2001, the veteran testified before 
Veterans Law Judges, who have since left the Board.  The 
veteran was notified of his right to have a hearing before a 
sitting Veterans Law Judge and declined to have another 
hearing.  The transcripts of the May 2000 and September 2001 
Board hearings are in evidence, as well as the transcript of 
the August 1997 hearing before a RO hearing officer.  


FINDING OF FACT

The veteran does not have a current back disability that was 
incurred in active service or as a result of a service-
connected disability.  


CONCLUSION OF LAW

A back disability was not incurred in or as a consequence of 
active service, or as secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in December 2006 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in May and 
June 2007, after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice was not provided until 
December 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service medical records.  In response to the March 2006 joint 
motion and Court order, the Board remanded the case in 
September 2006, in part for a further search for 
hospitalization reports.  A search for additional hospital 
reports resulted in a response that hospital records for the 
veteran's period of service were filed in his military 
records and had already been sent to the RO.  The veteran was 
notified of the negative response in February 2007.  

The record also contains VA clinical records, as well as the 
reports of VA examinations and medical opinions.  The Board 
notes the attorney's April 2007 protestations to the effect 
that the examining VA physician did not have a good 
relationship with the veteran such that a fair adjudication 
might be compromised.  While the examination report was 
unfavorable to the veteran, there is no evidence of bias, 
prejudice, or other factors which would render the report 
less than fair.  The veteran availed himself of the 
opportunity to submit private medical information.  He has 
not identified any records that VA has not attempted to 
obtain for him.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  See 38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

In this case, there is no dispute that the veteran sustained 
a right thigh injury during service and that he now has a 
back disorder.  Thus, the evidence which pertains to those 
facts will not be discussed in detail.  This includes the 
extensive VA clinical records reflecting current disability, 
as well as statements from the veteran's spouse and other 
witnesses verifying his current disability.  The element 
which remains in dispute is whether there is any connection 
or nexus between the current disorder and the injury in 
service.  The Board will address that at length.  

The April 1989 report of O. L. J., Jr., M.D., regarding the 
August 1986 injury of the veteran's son, does not provide 
relevant information and need not be discussed further.  



Evidence Supporting a Connection

In September 1996, a private physician, J. R. D., Jr., M.D., 
wrote that the veteran had a history of chronic back problems 
first mentioned to him in 1992.  He gave a history of having 
severe trauma to the extent that he fractured his femur 
during service.  In the doctor's opinion, that may have 
contributed to the veteran's present back condition.  This 
opinion is equivocal in indicating that the injury in service 
"may" have contributed and it is clearly based on the 
veteran's recollection of events rather than any analysis of 
the injury, records, or other evidence.  

In September 1996, a private chiropractor, B. B., D.C., wrote 
that after a review of medical records and a telephone 
interview with the veteran, it was her opinion that the 
symptoms the veteran suffered from today were "very 
probably" the result of the injuries he sustained in the 
athletic incident in 1951.  She explained that traumatic 
impacts of a type strong enough to result in hematoma and 
fracture are classic causes of predisposition to degenerative 
disc and joint disease as described in the veteran's X-rays.  
It was written that very often the signs and symptoms of 
vertebral subluxation were medically overlooked as 
concentration was directed toward more easily detected 
fractures and hematomas.  Overlooking those subtleties 
coupled with primitive diagnostic procedures in 1951 may have 
led to a missed diagnosis of soft tissue involvement such as 
disc protrusions and nerve damage.  The chiropractor's 
supposition that the back injury may have been overlooked is 
in direct contrast to the veteran's report of continuing 
symptoms following the injury.  

In October 1996, A. H. A, D.C., began his report stating that 
the veteran was being treated for exacerbations of injuries 
suffered in 1951 while playing a service authorized sport.  
The veteran's history was said to show a fracture of the 
right femur, which required immobilization and 
hospitalization in service.  The chiropractor wrote that, 
"Upon discharge from service [the veteran] was treated 
numerous times by Dr. Bradshaw for radiating low back pain.  
During the years following this accident, the patient has 
sought many professional opinions."  It was reported that in 
September 1988, C. D. C., D.C., reported finding a lumbar 
sprain/strain with associated sciatica neuralgia, and in 
November 1995, the veteran was examined by a VA physician, 
for radiating back pain.  In the chiropractor's opinion, the 
veteran had a chronic condition of the lumbar spine related 
to his past injuries.  Radiographs were said to support 
evidence of moderate to severe degenerative processes related 
to past trauma and physical accommodation to this trauma.  
The chiropractor's notes from September 1996 to February 2001 
are also in evidence.  There is also a May 1999 report of a 
March 1997 back injury from a falling fan blade.  It was the 
assessment that the accident caused a flare-up of a chronic 
condition.  Treatment was provided.  

The chiropractor attempts to establish a continuity of 
symptoms by alleging that upon discharge from service the 
veteran was treated numerous times for radiating low back 
pain by a doctor, but there is no record of such treatment.  
The chiropractor also states that during the years following 
the accident in service, the patient has sought many 
professional opinions, but there is no record of any 
opinions, or claims which would have required opinions until 
many years after service.  Thus, the Board finds that the 
history relied upon by the chiropractor for his opinion is 
not credible.  While the X-rays may show changes which could 
be due to trauma, the chiropractor's attempt to link the 
current disability to trauma in service flounders in the 
history provided by the veteran.  Since the chiropractor's 
opinion is based in critical part on the history provided by 
the veteran, and that history does not appear to be credible, 
the opinion fails to connect the current disability to 
service or the service-connected disability.  

In August 1997, the veteran testified before a hearing 
officer at the RO.  The hearing transcript is in evidence.  
The veteran testified of being unconscious after an impact in 
a football game.  He awoke in a hospital and was totally 
paralyzed and unable to walk or move.  He was unable to eat 
and lost weight from 200 to 130 pounds.  X-rays showed a 
simple fracture of the femur, linearly.  He asserted that all 
the muscles from the waist down were injured and he was 
unable to move.  During that period, it was extremely 
painful.  He said that he underwent physical therapy for 
several weeks.  He said that from that time on, he had one 
solid degenerative downhill movement.  He felt that he was 
unfairly discharged because he was not given a medical 
discharge.  The veteran said that after service, he went to 
private doctors and complained about the pains in his back.  
He acknowledged that he called them heart attacks because 
they felt like they were going right through him like a heart 
attack.  He told of going to a doctor who is now deceased.  
He went to another doctor in 1967, who is no longer in 
practice.  That physician reportedly took X-rays and found 
some kind of fracture of the spine.  He asked if the veteran 
had been involved in any kind of traumatic impact, an 
automobile accident or something.  The veteran told him about 
the 1951 injury and the doctor said it had not just happened.  
In addition to other information, the veteran discussed his 
current symptoms and treatment in detail.  

In May 2000, the veteran and his spouse testified at a 
hearing before a Veterans Law Judge who has since left the 
Board.  The hearing transcript is in the file.  He testified 
that he sustained an injury while playing football in 
service, in 1951.  He collide with another player and upon 
inspection, a hematoma was forming.  He left the game and 
while in a chow line, he passed out with pain and paralysis.  
When he awoke, he had total paralysis of both legs with 
absolutely no feeling.  He was placed in a hospital ward and 
given muscle relaxers.  He was bedridden for 22 days, unable 
to move, and lost all control of bowel movements and 
urination.  X-rays reportedly disclosed a simple fracture of 
the right femur.  Treatment included physical therapy.  
During the third week, he started having feeling in his feet 
and was able to eat more.  He lost 70 pounds during the 
ordeal.  He was told that the paralysis was due to some 
neurologic damage that did not appear on X-rays.  He 
testified that he did not return to normal duty, was confined 
to his barracks, and underwent a rehabilitation program 
following the hospitalization.  He recalled that following 
the hospitalization, he noticed a great difference in his 
ability to do anything strenuous.  He further testified that 
his treating doctors told him to expect long standing 
problems from his injury.  He stated that the same symptoms 
recurred about 10 years later and have happened from time to 
time.  He reported transferring to the reserves and said his 
health was poor when he left active duty.  The veteran 
testified that he sought private medical treatment 
immediately after his release from active duty; however, the 
doctor was gone, no longer in practice, and his records were 
not available.  The testimony included a statement from the 
veteran's wife to the effect that he had back pain since she 
first knew him in 1962.  

In a statement dated in May 2000, the veteran's spouse 
reported that she knew him since 1962 and that he had severe 
back pain since that time.  She described limitations of his 
activities.  

In a statement dated in February 2001, the veteran's mother 
recalled a severe injury while playing football, in service, 
in 1951.  She wrote that he was hospitalized for a minimum of 
22 days, during which time, he was bedridden, suffered total 
paralysis from the lumbar region and lower extremities, and 
was unable to walk or move and lost weight.  She said he 
suffered from that time forward with lower back problems.  

In a statement dated in February 2001, the veteran's former 
spouse wrote that they were married from December 1952 to 
November 1967.  To the best of her recollection, the veteran 
had some back problems during their marriage.  She had no 
recollection of the cause or severity of the back problems or 
the dates when they occurred.  

Also in February 2001, G.C. stated that she had known the 
veteran since the early 1960's and he told her that he had 
chronic lower back and neck problems that he related were 
incurred in service.  

In September 2001, the veteran appeared at the RO and 
testified before a Veterans Law Judge who has since left the 
Board.  The transcript reflects testimony to the effect that 
the veteran's back was injured during service, at the time of 
the 1951 football injury, and has continued to bother him 
since.  He also testified to the effect that private medical 
records from the 1980's were for his son, not himself.  

In February 2006, a private chiropractor, M. D., D.C., wrote 
that he had reviewed the veteran's records.  It was stated 
that the veteran was injured playing football, fracturing his 
right femur, and was paralyzed from the waist down for a 
period of time.  The chiropractor reported that radiographs 
disclosed shortening of the right femur which would be 
expected from a fracture.  That tilted the pelvis causing 
increased stress on the lumbar spine.  That would account for 
the temporary paralysis of the lower extremities.  The 
advanced lumbar degeneration seen on the radiographs would 
take 40 to 50 years to occur.  That would put the time of the 
accident about 1952.  No other traumas accounted for the 
amount of degeneration.  It was with reasonable medical 
certainty that the veteran's condition was a direct result of 
the injuries sustained in the football injury in 1952.  

In May 2006, F. L. W., M.D., wrote that the veteran had a 
service-connected back injury with associated right femur 
fracture related to a football injury in 1951.  He was 
hospitalized for a femur fracture and spinal related lower 
extremity paralysis for a period of 1 month, with gradual 
rehabilitation.  Since then, the veteran had no history of 
subsequent spinal or leg injury.  The doctor reviewed the 
X-rays of November 1988 which revealed compression fractures 
and degenerative disc disease.  The doctor expressed the 
opinion that it was with reasonable medical certainty that 
the degenerative spinal condition seen on X-rays was the 
result of the service-connected injury in 1951.  

In a letter dated in May 2007, a private physician, R. M. G., 
D.O., reported that he had reviewed the veteran's records.  
The veteran was currently suffering from severe pain and 
disability due to his back, with lower extremity, urinary, 
and erectile dysfunction symptoms, which restricted his 
activities.  The doctor reviewed private and VA records.  He 
asserted that the veteran's medical problems and back 
symptoms began following a severe injury to the right upper 
leg in service, in 1951.  The traumatic injury caused a 
fracture of the femur and a large hematoma.  The veteran 
awoke in a hospital with severe pain and paralysis of his 
lower body.  He remembered severe pain, inability to ambulate 
at all, numbness of the lower body, and being unable to 
attend to hygienic and toilet needs.  He was treated and 
received physical therapy.  Over a period of approximately 22 
days, he regained movement and sensation.  He was discharged 
from the hospital and returned to duty.  He stated that he 
was not able to return to the usual training and other 
activities he had been accustomed to.  He was able to get by, 
but not in the manner he would have wanted.  The veteran 
remembers conveying his disability and medical problem to a 
physician at the time of discharge from service.  After 
discharge, he was never able to resume work in his usual 
profession and family business of landscaping.  He was never 
able to return to the active lifestyle to which he had been 
accustomed.  He recalled episodes of severe back pain causing 
him to have to lie at rest and avoid physical activity for 
days at a time.  In 1967 the veteran was involved in an 
automobile accident receiving a fractured nose and finger.  
In 1988, he fell and fractured his right ankle. Both injuries 
aggravated his low back for some time.  In 1994, he struck 
his head.  In 1997, he was injured when a fan blade broke 
loose and struck him in the mid-lower back.  These injuries 
reportedly aggravated his back condition.  The doctor 
asserted that after thorough review, he had come to the 
conclusion and it was his opinion that the veteran was 
disabled due to the originating injury incurred in 1951 while 
serving on active duty.  He stated that his opinion was based 
on reasonable medical certainty.  

In July 2007, Dr. R. M. G. responded to the May and June 2007 
statements of the case.  He asserted that a hospitalization 
of 22 days was required because of the severity of the 
injury.  It was felt that the subsequent training was not an 
indication of recovery because the veteran told him that he 
did not participate in physical activities after the injury 
and was only able to get by.  His advanced training was 
essentially classroom activity.  A 1967 medical record was 
reported to be that of the veteran's son.  The veteran stated 
that he was not physically examined on discharge and that he 
was only briefly interviewed regarding his medical status.  

Evidence Against a Connection

A service medical record shows the veteran was admitted on 
April 4, 1951 with a traumatic hematoma of the right thigh.  
No other symptoms or findings were reported.  It was incurred 
while playing authorized football.  He was released to duty, 
general service, on April 26, 1951 after 22 days 
hospitalization.  Treatment was not reported.  

On examination for separation from service, in August 1952, 
The veteran's spine and lower extremities were normal.  It 
was reported that the veteran had a simple fracture of the 
right femur in 1951 and there were no complications or 
sequelae.  

The service personnel records show that the veteran worked as 
a landscape architect before service.  He entered service in 
February 1951 and completed basic training in late May 1951.  
Approximately a week later, in June 1951, he began school.  
He completed training as a turret system mechanic in 
September 1951 and as a flexible gunner in November 1951.  He 
was subsequently assigned to a unit.  In September 1952, he 
was transferred to the reserves.  The service personnel 
records also document the veteran's request for a hardship 
discharge to run the family store.  The request was granted.  

The records of the veteran's private physician, O. L. J., 
Jr., M.D., are in evidence.  The veteran has testified that 
these are his son's records.  Indeed, we do have records of 
the physician treating the veteran's son in 1986 and these 
are clearly marked as the son's records.  Recently, a private 
physician, Dr. R. M. G. stated that the 1967 records are 
those of the veteran's son, but there is no evidence that 
Dr. R. M. G. has any knowledge other than what the veteran 
told him.  For the following reasons, the Board finds the 
assertion that these are not the veteran's records is not 
credible.  The 1967 and 1988 records are indeed the veteran's 
records and are evidence against the claim.  Initially, the 
Board notes that the birth certificate for the veteran's son 
is of record and shows that he was born in August 1957.  

The progress notes of Dr. O. L. J. show that the veteran was 
seen in July 1967 but the report of that examination is not 
in evidence.  A report of X-rays studies in July 1967 is in 
evidence.  The July 1967 X-ray report refers the patient as 
"Mr.", which is unusual for a 10 year old.  He stated to 
the doctor that he had X-rays made in the past and would see 
about obtaining them.  If the patient was 10 years old, the 
doctor would have noted talking to his parents about these 
matters.  

The October 1967 progress note is detailed.  It shows that 
the veteran was originally seen following an automobile 
accident and placed in a splint.  He took the splint off 
himself (something few parents would allow a 10 year old to 
do).  He complained of pain in the thoracic area which at 
times made him "feel as if he had a heart attack."  (10 
year olds just don't make comparisons like that and the 
veteran admitted making such statements in his August 1997 RO 
hearing testimony.)  He denied any previous difficulty with 
his back and neck and stated that he had always been in 
excellent health, sort of a stickler where physical fitness 
is concerned.  (Another statement that does not appear to be 
consistent with a 10 year old.)  This statement is credible 
because it was given to a physician while seeking health 
care.  It is highly probative evidence that the injury some 
16 years earlier did not result in continuing back symptoms.  
Because it is much closer in time to service and the injury 
in service, it is much more credible that statements made 
from memory years later.  Examination showed tenderness over 
the thoracic area and X-rays were read as showing mild 
scoliosis in the mid-thoracic area.  A mild strain of the 
mid-thoracic spine was diagnosed.  

In October 1967, Dr. O. L. J. also examined the veteran's 
lumbar spine, the location of the current symptoms.  The 
doctor found a full range of motion in the lumbar spine.  The 
veteran was well muscled and did hyperextension exercises, 
that is to say, a football rocker on a table, without 
particular asymmetry of the back or the muscles of the back 
and with no difficulties.  The doctor noted that this was a 
fairly strenuous task.  It would be unusual to describe a 10 
year old as "well muscled."  This report clearly shows that 
the doctor did not simply take the veteran's word for the 
lumbar symptoms but tested him thoroughly and found no 
evidence of a lumbar disability.  This is credible and 
competent evidence against the claimed continuity of back 
symptoms.  

The veteran next saw Dr. O. L. J. over 20 years later, 
following an injury in September 1988.  A note dated in 
November 1988 reported that he was 8 weeks post fracture of 
the distal tibia.  About 2 weeks later, he reported that he 
had had 3 episodes of pain across his lower back.  
Examination showed good mobility of the lumbar spine with 
some discomfort at the 4-5 level, but no muscle spasm.  
X-rays disclosed some degree of degenerative arthritic change 
at L5-S1, some traction osteophytes in the lower lumbar 
spine, and some evidence of old trauma in the lower thoracic 
area.  There was no evidence of recent injury.  The thoracic 
findings on X-ray link this report to the 1967 report.  A 
December 1988 progress note acknowledged the patient's 
involvement in a vehicle accident some 20 years earlier; 
again tying the patient treated in 1988 to the 1967 records.  
The physician's notes followed the veteran through October 
1989, noting that the ankle fracture resulted in minimal 
permanent impairment.  The veteran, in his September 2001 
testimony admitted that he was the subject of the ankle 
fracture.  

A report from a private chiropractor C. D. S., D.C., 
discusses lumbar X-rays studies made in November 1988.  The 
chiropractor reported that the veteran had complaints and 
findings following a fall in September 1988.  The X-rays 
revealed degenerative changes throughout the lumbar spine.  
The chiropractor commented that the veteran had episodes with 
his lumbar spine  before the September 1988 fall and it was 
difficult to determine the amount of damage which had 
resulted from the recent injury and the amount that could be 
attributed to the chronicity of lumbar spinal degeneration.  
This report indicates a chronic lumbar spinal degeneration 
and does not link the veteran's back disorder to service or 
to his service-connected disability.  

Notes from J. C. W., M.D., dated in May 1994, show the 
veteran was injured in an automobile accident.  Complaints 
involved the neck and upper extremities.  X-rays were noted 
to show the ankle fracture.  X-rays of the lumbar spine 
revealed rather severe osteoarthritic changes.  It was noted 
that the veteran was modestly overweight and had been for a 
long time.  He had been pretty active taking care of some 
boats.  The doctor did not link the back findings to service 
or to a service-connected disability.   

In October 1995, a private chiropractor, S. D. S., D.C. made 
several statements to the effect that the veteran had a back 
disorder.  He did not connect it to service or the service-
connected right femur fracture.  The evidence includes a copy 
of the veteran's check to the chiropractor, stating that the 
veteran and his wife were "Landscape Architects-Growers," 
occupations that can be physically strenuous on a back.   

The earliest VA records show that, in November 1995, the 
veteran was seen primarily for neck complaints.  He gave a 
history of hospitalization for 2 months in service for a 
fracture of his back and fracture of his right femur.  He was 
treated with traction and rehabilitation.  He reported that 
his back and neck symptoms had increased in severity over the 
past 30 or 40 years.  This history highlights the problems 
with histories provided by the veteran.  The actual records 
show hospitalization for 22 days rather than two months and 
there is no record of the veteran ever having a fracture of 
the back.  The VA records do not contain any opinion 
connecting the back disorder to service or to a service-
connected disability.  

A VA clinical note dated in July 1996 reflects the veteran's 
complaint of neck and low back pain.  It was noted that he 
was hospitalized for 22 days in 1951 for an injury that 
occurred while playing football.  The veteran said that from 
that time on he had pains in his neck and back and was 
discharged early because of the injury.  This history again 
highlights the inaccuracy of histories provided by the 
veteran.  It conflicts with the actual records which show 
that his spine was normal when he was examined for separation 
from service.  His personnel records show that he was 
separated for family hardship and not for any disability of 
his own.  

On VA examination, in July 1996, the claims folder was not 
available to the examiner.  The veteran reported that he 
sustained a football injury in service and was paralyzed from 
the mid-thoracic area down.  He was hospitalized for 22 days  
and then eventually discharged from service.  He reported 
that the original injury involved a blow to the lateral 
aspect of the right hip, where a hematoma developed over the 
greater trochanteric area.  He had worked several jobs over 
the years and was currently an unpaid clergyman.  The veteran 
was examined and imaging studies reviewed.  The examiner 
found the veteran's story to be very peculiar.  It sounded 
almost as if the veteran had a hysterical paralysis that 
gradually abated.  He had been discharged after a short 
period of time and apparently functioned quite well over the 
years.  He currently had generalized degenerative arthritis 
involving the cervical and lumbar spine.  The examiner 
expressed the opinion to the effect that he failed to see how 
the current disability could have any relation to any 
incident such as the one described while on active duty.  The 
examiner acknowledged that the veteran did show signs of a 
minor compression fracture of the first lumbar vertebra which 
could have occurred at the time of the football injury, but 
without the medical records, it was impossible to be sure 
just what happened at that time.  At the present time, the 
veteran's symptoms were largely psychogenic and were 
definitely secondary to his degenerative joint disease which 
was acquired over the last 50 years of living.  While the 
examiner allowed that the compression fracture of L1 might 
have occurred in service, he ascribed the rest and bulk of 
the veteran's problems to degenerative joint disease acquired 
over his life time.  

In September 1996, J. R. D, Jr., M.D, wrote that the veteran 
gave a history of severe trauma in service, which in the 
doctor's opinion "may have" contributed to his present back 
problem.  This opinion is clearly based on the veteran's 
recollection of his symptoms and even then, the conclusion is 
speculative.  Where an opinion is based on a history provided 
by the veteran that opinion is no more probative than the 
veteran's claim.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  Thus, the Board 
finds the opinion portion of the letter to be unpersuasive.  
The doctor also stated that the veteran had a history of 
chronic back problems, first mentioned to the doctor on 
general physical examination in 1992.  This initial report of 
symptoms approximately 40 years after service is evidence 
against the claim.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Consequently, on balance, this letter provides 
evidence against the claim.  

The veteran had a VA examination in December 2000.  The 
claims file was reviewed.  The veteran reported that he 
injured his low back playing football in service in the early 
1950's.  He stated that he was immobilized and paralyzed for 
a hospital stay of 30 days.  He described current constant 
pain which limited functions, including walking and lifting.  
Examination disclosed manifestations such as restriction of 
motion.  Review of imaging studies led to the impression that 
the veteran had advanced degenerative changes with disc space 
narrowing at all levels and prominent osteophytes.  In the 
examiner's opinion, there were a number of possibilities for 
the complaint of low back pain.  The veteran was overweight 
and had disc space narrowing and degenerative changes in the 
cervical and lumbar segments of the spine.  The 1998 X-rays 
of the hip revealed only mild degenerative changes.  There 
might very well be a possibility that the veteran's present 
condition may have stemmed from the original injury in 1951; 
however, there were contributing factors that had occurred 
over the past 49 years that must be entertained as well.  

In December 2002, the veteran was examined by the same VA 
physician.  The claims file including service medical records 
and VA records was reviewed.  The examiner stated that his 
opinions from the previous consultation in December 2000 
remained the same.  He further expressed the opinion to the 
effect that the femur fracture residuals were not a major 
problem on exit physical examination.  The December 2002 VA 
X-rays of the lumbar spine identify the changes as 
degenerative, rather than traumatic.  

The report of the June 2004 VA examination shows that the 
veteran reported that his femur was fractured in 1951 and he 
was paralyzed from the waist down.  He was reportedly 
bedridden for 30 days.  There was no cast.  Examination 
resulted in a diagnosis of degenerative disc and joint 
disease of the lumbar spine.  The examiner commented that the 
current manifestations of his back disability were not due to 
or the result of or chronically worsened by the veteran's 
service-connected right femur fracture.  It was noted that 
the veteran had no symptoms referable to his right femur 
since he left service and his back pain was typical of 
degenerative disease.  

In April 2007, the veteran was examined by the physician who 
had done the June 2004 VA examination.  Service and private 
medical records, as well as VA records, were reviewed.  In 
the examiner's medial opinion, the degenerative joint and 
disc disease of the lumbar spine was not caused by or the 
result of a fractured right femur in service.  The examiner 
reasoned that the record showed the veteran was hospitalized 
in 1951 for traumatic hematoma of the right thigh sustained 
in a football game.  The separation physical examination in 
1952 noted a simple fracture of the right femur.  That should 
not cause paralysis from the waist down, as the veteran 
claimed.  There was no documentation of the claimed 
paralysis.  More likely, the veteran had difficulty walking 
due to pain from the injury.  He was able to return to duty 
after his discharge from the hospital and entered additional 
training without restriction.  Therefore, it was doubtful 
that he had a back problem after the thigh injury.  The 
August 1952 separation physical examination report was 
negative for back pain.  Further, it was not until many years 
after service and after subsequent injuries that the veteran 
had back complaints.   

Conclusion

There are several opinions supporting the claim and several 
against the claim.  The veteran has requested that VA's 
benefit-of-the-doubt doctrine be used to decide this claim in 
his favor.  It is the defined and consistently applied policy 
of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

In applying the benefit of the doubt rule, there is no simple 
adding of experts on each side.  Rather, the Board must 
consider the context and content of all the evidence of 
record.  The Board has evaluated all the evidence of record.  
As noted above, much of it discusses the current disability 
and need not be discussed herein because there is no dispute 
that the veteran now has a back condition.  The other 
evidence was discussed as set forth above.  

The veteran has testified that he sought medical treatment 
continuously after service, but this is not supported by any 
documentation.  All the lay testimony and medical opinions 
supporting the claim come over 40 years after service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  See Maxson, at 
1333.  

All the supporting opinions accept the veteran's version of 
injury in service and continuing disability.  The Board is 
not bound by medical opinions based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  Thus, the opinions based on the veteran's 
recollection of events more than 40 years ago are not 
persuasive.  

The Board finds that while the veteran is competent to report 
his experiences, his recollection of events lacks credibility 
because it is not consistent with the record.  It is not 
credible because: 1) there is no contemporaneous 
documentation; 2) there was no claim until 1995; and, 3) it 
directly contradicts the medical records we do have.  

While the service medical records are scant, they provide the 
best evidence as to the veteran's injury in service.  The 
single service medical record dealing with the injury shows 
that the veteran was hospitalized for 22 days and then 
returned to duty in general service.  The 22 days 
hospitalization merely indicates that he was not fit for 
basic training at that time.  His return to duty, general 
service, reflects the medical opinion that he was fit for 
general service.  This is evidence against the restrictions 
and on-going disability claimed by the veteran.  The service 
personnel records support his return to general service.  
There is no evidence of the restrictions or on going 
disability and treatment the veteran has testified of.  The 
second pertinent document is the report of the separation 
examination in August 1952.  It contained two pertinent 
notations against the claim.  The physician certified that he 
examined the veteran and his spine and lower extremities were 
normal.  The doctor also specified that there were no 
complications or sequelae from the 1951 injury.  The veteran 
may not remember an uneventful examination some 55 years ago; 
however, the record is the most probative evidence and it 
establishes that the veteran did not have complications or 
sequelae from the 1951 injury, including any back disorder.  

Further, the earliest post service records, some 16 years 
later, show the veteran had a back injury in an automobile 
accident.  Contrary to the veteran's testimony, the doctor's 
notes show he told the doctor he did not have a previous back 
injury.  The 1967 private physician's notes show the veteran 
reported having no previous back problems, stating that he 
had always been in excellent health and was sort of a 
stickler where physical fitness is concerned.  

The Board finds that the service medical records and the 
records made in 1967 are credible and show that the veteran 
did not have a back injury in service or before 1967.  The 
Board finds that the veteran's testimony of continuing back 
symptoms, as well as other lay testimony of continuing 
symptoms, and all the medical opinions based on assertions of 
continuing back symptoms since the injury in service are not 
credible for the reasons detailed above.  Because the 
opinions supporting the veteran's claim have a foundation 
that is not credible, their support of the claim collapses.  
The service medical records, the 1967 private medical 
records, and other evidence discussed above, as against the 
claim, overwhelm the claim by a preponderance of evidence.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a back injury, to include as secondary 
to service-connected fracture of the right femur, is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


